Citation Nr: 0313758	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  97-19 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for psychological 
disorder affecting gastrointestinal and musculoskeletal 
disability, currently evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from September 1963 to 
September 1967 and from December 1967 to January 1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Reno, Nevada Regional Office (RO).  

Pursuant to the veteran's request a hearing at the RO before 
a local hearing officer was held in October 1997; a 
transcript of the hearing is of record.

This issue was remanded in August 1998 for further 
development.  The case was thereafter returned to the Board.

The issue of entitlement to an increased rating for increased 
rating for psychological disorder affecting gastrointestinal 
and musculoskeletal disability, currently evaluated at 30 
percent, is the subject of the Remand discussion below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
service connection for PTSD has been obtained by the RO.

2.  The evidence does not show that PTSD is related to the 
veteran's service.  The veteran did not engage in combat with 
the enemy during military service.  Objective evidence of an 
in-service stressor has not been demonstrated.  The veteran 
does not currently have PTSD as a result of experiences in 
service.
CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the issue of entitlement to service connection for PTSD.  
Thus, no further assistance to the veteran is required to 
comply with the duty to assist him as to this issue.  See 
38 U.S.C.A. § 5103A (West 2002).  In this regard there has 
been notice as to information needed, treatment records and 
Social Security Administration records have been obtained, 
service medical records and service personnel records have 
been obtained, and there have been rating decisions and a 
statement of the case sent to the veteran.  There is no 
indication that there is additional information on file that 
would lead to a different outcome in this claim.  All 
pertinent notice has been provided in the documents sent to 
the veteran.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2002).  These regulations provide no additional 
duties, are not more favorable to the veteran than the 
statute, and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.  

The veteran, through letters, the statement of the case, and 
supplemental statements of the case, has been notified as to 
evidence and information necessary to substantiate the 
claims.  The discussions in the rating decision, the 
statement of the case, supplemental statements of the case, 
and the letters sent to the veteran informed him of what 
evidence he must obtain and which evidence VA would seek to 
obtain, as required by section 5103(a), as amended by the 
VCAA, and by § 3.159(b), as amended by 66 Fed. Reg. at 
45,630.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The letters sent to the veteran from the VA and the July 2002 
supplemental statement of the case provided notification to 
the claimant and to the claimant's representative of any 
information, and medical or lay evidence, not previously 
submitted that is necessary to substantiate the claim; and 
notice of which evidence, if any, the claimant is being 
expected to obtain and submit, and which evidence will be 
retrieved by VA.

Further, it appears that all pertinent evidence has been 
obtained.  Therefore, there is no evidence that there are 
additional records that should or could be obtained, nor is 
there evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (the diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and an in-service stressor.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (d),(f) 
(2002); Gaines v. West, 11 Vet. App. 353, 357-58 (1999).  

The Court of Appeals for Veterans Claims (Court) has held 
that it is the distressing event, rather than the mere 
presence in a "combat zone" which constitutes a valid 
stressor for purposes of supporting a diagnosis of PTSD.  
Zarycki v. Brown, 6 Vet. App. 99 (1993).  In Moreau v. Brown, 
9 Vet. App. 389, 394- 95 (1996), the Court set forth the 
analytical framework for establishing the presence of a 
recognizable stressor which is the essential prerequisite to 
support a diagnosis of PTSD, that is; (1) whether the 
evidence demonstrates that stressful events occurred and (2) 
whether the stressful events are sufficient to support a 
diagnosis of PTSD.

The veteran's service personnel records show that he received 
the National Defense Service Medal, the Vietnam Service Medal 
with two bronze stars, and the Republic of Vietnam Campaign 
Medal with Device.  

The veteran has reported his stressors for his claim for 
service connection for PTSD as during service in Vietnam, he 
served aboard ships and provided cover fire for troops 
landing in Vietnam, was fired upon from shore, and picked up 
bodies.  The veteran's service personnel records have been 
reviewed and there is no verification of the veteran's 
claimed stressors; while the records show that the veteran 
served in the Navy aboard ships in the Vietnam area, there is 
no showing of combat action or picking up of bodies.  Further 
there is no showing that the veteran reported these alleged 
stressors in service or on VA and private psychological 
evaluations in September 1979, June 1981, and November 1983, 
or until VA and private hospitalizations in 1995.  (It is 
noted that he is service connected for a psychoneurosis 
characterized as a psychological disorder affecting 
gastrointestinal and musculoskeletal disability, with a 30 
percent rating currently assigned.)

As noted above, the veteran was not awarded any medals for 
valor or any citations indicating that he was exposed to 
situations involving combat with the enemy.  The evidence 
does not otherwise indicate that he was in combat.  In 
addition the veteran has not specifically contended that he 
served in combat; therefore, the provisions of 38 U.S.C.A. 
§ 1154 do not apply.  Since the veteran did not engage in 
combat with the enemy, his bare allegations of service 
stressors are insufficient; the stressors must be 
corroborated by official service records or other credible 
supporting evidence.  Zarycki v. Brown, 6 Vet. App. 91 
(1993); Doran v. Brown, 6 Vet. App. 283 (1994). 

While the veteran does have a diagnosis of PTSD based on 
service in Vietnam, as well as based on non-service stressors 
and he has other psychiatric diagnoses, as there are no 
verified stressors, for service connection to be granted this 
must be based on verified stressor, which is not the 
situation in this case.  Additionally, the veteran was 
medically discharged from the service based on a diagnosis of 
psychopsychological reaction, gastrointestinal tract, for 
which, as noted above, he has been separately service 
connected.  It is presumed that all psychiatric symptoms 
would be evaluated as part of that disorder.

As one of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.  In this case, in the August 1998 Remand, it was 
requested that a VA examination be provided to determine 
whether the veteran had any gastrointestinal disorder, 
headaches, or musculoskeletal disability associated with his 
service connected psychological disorder as well as a 
psychiatric examination regarding the nature of the veteran's 
psychological disorder.  A gastrointestinal examination was 
provided in January 2001.  It is unclear whether neurological 
or orthopedic examinations were provided.  

Finally, it was reported in the July 2002 supplemental 
statement of the case that the veteran failed to report for a 
scheduled VA psychiatric examination; however, a record 
regarding any scheduled psychiatric examination post the 
August 1998 Remand cannot be located in the record.  (It is 
noted that the matter has been back and forth between the 
Reno and St. Petersburg Regional Offices.)  Therefore, the 
record regarding the psychiatric examination and 
certification of the veteran's failure to report should be 
obtained as well as if other examinations were scheduled to 
which the veteran failed to report and certification thereof.  
Additional examinations should thereafter be scheduled if 
required.

Additionally, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et. seq. (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  It is noted 
that the VCAA regulations have been provided to the veteran 
in the July 2002 supplemental statement of the case, however, 
to continue to comply with the VCAA, on Remand, the RO must 
assure that the provisions of this new Act are complied with, 
including the notification requirements set forth in the new 
law.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. § 5103A (West 2002) are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

2.  The RO should obtain for the record 
the notice letter regarding a post August 
1998 scheduled psychiatric examination to 
which the veteran did not report and 
certify the address to which the notice 
letter was sent.  Additionally, the RO 
should certify that the notice letter was 
not returned as undeliverable.  If VA 
neurological and orthopedic examinations 
were scheduled to which the veteran 
failed to report, the RO should obtain 
the records thereof as well as the notice 
letters and certify the address to which 
the notice letters were sent and that the 
notice letters were not returned as 
undeliverable.

If any such letters are unavailable, the 
veteran should be scheduled for new 
appropriate VA examinations to determine 
the current nature and status of his 
service connected psychological disorder 
and any associated affected physical 
disabilities, including any 
gastrointestinal disabilities, 
orthopedic, and neurological 
disabilities.  The claims file should be 
made available and reviewed by the 
examiners in connection with the 
examinations.  All indicated special 
tests and studies should be accomplished.  
The examiners should describe the 
complete nature and current severity of 
the service connected disability, with 
reference to history and current 
complaints.

3.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case.  This should 
additionally include consideration and a 
discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for a scheduled 
examination.  In such case, the RO should 
include a copy of the notification letter 
in the claims file as to the date the 
examination was scheduled and the address 
to which notification was sent.  The SSOC 
should additionally include a discussion 
of all evidence received since the last 
statement of the case was issued.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



